Citation Nr: 1110674	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for a chronic right ankle sprain.

2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from November 8, 2007?

3.  What evaluation is warranted for right foot plantar fasciitis from November 8, 2007?

4.  What evaluation is warranted for left foot plantar fasciitis from November 8, 2007?


ATTORNEY FOR THE BOARD

E.M. Evans



INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989 and from May 2006 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to a compensable evaluation for a chronic right ankle sprain is appealed from a July 2008 Decision Review Officer (DRO) grant of service connection.  

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to a compensable evaluation for a chronic right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since November 8, 2007, neither left nor right foot plantar fasciitis has been productive of moderately severe residuals of a foot injury.  


CONCLUSION OF LAW

Neither left nor right foot plantar fasciitis have met the criteria for an evaluation greater than 10 percent at any time since November 8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5021, 5284.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

In adjudicating the claim of entitlement to an increased rating for plantar fasciitis the Board recognizes that it is not waiting for the receipt of the VA outpatient treatment records that are being requested in connection with the posttraumatic stress and ankle disorder claims.  The Board finds, however, that the Veteran has not reported the receipt of any additional pertinent treatment since his 2009 VA compensation examination, and the symptoms he reports in his substantive appeal were reported at his 2009 VA examination.  Hence, the Board concludes that the record is sufficiently complete to adjudicate the plantar fasciitis claims at this time. 

Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Bilateral Plantar Fasciitis

The Veteran is currently assigned separate 10 percent disability evaluations for plantar fasciitis by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5021, 5284.  Where the particular disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.38 C.F.R. § 4.20. 

Myositis will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5021.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The RO has used the criteria from Diagnostic Code 5284, which provides criteria for rating other foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that not more than a moderate foot disability is present in either foot, and as such the Veteran is not entitled to initial separate evaluations in excess of 10 percent for each foot.

The Veteran was seen at a VA outpatient podiatry clinic in January 2008.  He reported bilateral foot pain on walking, and some calloses.  Standing and walking for prolonged periods was described to cause pain.  Gel inserts were described as unhelpful.  Physical examination revealed normal dorsiflexion, plantar flexion, inversion, and eversion bilaterally.  The medial band of the plantar fascia was prominent and pain increased with halux dorsiflexion bilaterally.  Some loss of ankle motion was also noted.  The diagnosis was plantar fasciitis, and the appellant was instructed to perform stretching exercises, to use ice, and in the proper use of arch supports.
  
A February 2009 VA examination report shows that the Veteran complained of pain, heat, stiffness, and a lack of endurance bilaterally.  The Veteran described his pain as sharp and throbbing in character when standing and walking.  He reported receiving injections during service to alleviate pain, but those provided only temporary relief and the Veteran stated that his pain was worsening.  The Veteran stated that insoles did not relieve his pain.  

Physical examination revealed no evidence of swelling, instability or weakness.  There was evidence that motion was painful, as well as evidence of tenderness, and callosities.  The Veteran's gait was normal.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no foot muscle atrophy.  The diagnosis was bilateral plantar fasciitis with significant occupational effects due to pain and weakness or fatigue.  The disorder was judged to cause a moderate effect on daily activities, but severe effects on the appellant's ability to go shopping, exercise, and participate in sports and recreational activities.  The disorder caused a mild impact on the appellant's ability to drive, and a moderate impact on his ability to travel.  The Veteran was noted to be employed as a veterans service officer, and to have lost less than one week from work due to the disorder.   

In the present case, the Veteran does not meet the criteria for an initial rating in excess of 10 percent for his bilateral plantar fasciitis under any appropriate diagnostic code.  In this regard, the medical evidence of record preponderates against finding that plantar fasciitis is productive of moderately severe foot injury residuals in either lower extremity.  While it is true that the disorder severely effects the appellant's ability to go shopping, exercise, and participate in sports and recreational activities, plantar fasciitis otherwise has only a moderate effect on his daily activities.  Moreover, while the examiner noted significant occupational effects, the appellant lost less than one week of work in the year prior to his February 2009 VA examination due to plantar fasciitis.  Thus because the assignment of a compensable rating itself is recognition that industrial capabilities are impaired, Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Board finds that entitlement to an increased rating must be denied. 

The Board has considered whether the Veteran's disabilities warranted higher evaluations under other Diagnostic Codes.  The medical evidence does not, however, indicate that the Veteran has service connected flat feet, weak foot, claw foot (pes cavis), Morton's disease, hallux valgus, hallux rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones, so as to warrant a higher evaluation under Diagnostic Codes 5276 to 5283.

While the appellant argues that a higher rating is warranted under Diagnostic Code 5276, that Code pertains to pes planus.  The appellant is not service connected for pes planus.  Moreover, pes planus is flat feet, i.e., a condition in which the arch or instep of the foot collapses and comes in contact with the ground.  In contrast, plantar fasciitis is irritation and swelling of the thick tissue on the bottom of the foot.  The arch of the foot is a musculoskeletal feature of the foot, not a tissue feature.  Given that difference, the Board finds that Diagnostic Code 5284 is the appropriate Diagnostic Code to apply by analogy.  In light of that fact, and the absence of medical evidence showing weakened movement, excess fatigability, or incoordination reflective of a moderately severe foot injury due to plantar fasciitis, the claim must be denied.

The Board considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an increased evaluation for bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned 10 percent rating and no higher.  In this regard, the Veteran has complained of pain on several occasions, however, the effect of the pain is contemplated in the currently assigned initial 10 percent disability evaluation under Diagnostic Codes 5021 and 5284.  

Therefore, the preponderance of the evidence is against the Veteran's claim for initial schedular evaluations in excess of 10 percent for bilateral plantar fasciitis during any period of the appeal.

The symptoms presented by the Veteran's bilateral plantar fasciitis are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right foot plantar fasciitis at any time since November 8, 2007, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis at any time since November 8, 2007, is denied.  


REMAND

The Veteran contends that his chronic right ankle sprain warrants a compensable evaluation.  The Veteran additionally contends that his PTSD warrants higher than the currently assigned 50 percent disability evaluation.  

The Board notes that not all treatment records are included with the file.  The August 2009 statement of the case indicates that VA treatment reports were reviewed electronically and hardcopy.  Online record review is not sufficient as the Board does not have access to the electronic database (aka "CAPRI").  Therefore, because the August 2009 statement of the case references records that the Board cannot review, all VA treatment records dated since February 2009, i.e., the date of the appellant's last VA compensation examination, should be obtained and included in the claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request paper copies of all relevant VA treatment records for the period since February 2009 for inclusion into the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the above development and any additional development deemed appropriate, the RO must schedule the appellant for  an examination with a psychiatrist.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange worksheets for psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder.  The examiner must address the degree of social and industrial impairment resulting from posttraumatic stress disorder alone, to include whether posttraumatic stress disorder alone renders him unemployable.  A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  

3.  If and only if VA treatment records dating since February 2009 show any objective suggestion that the appellant's right ankle strain has increased in disability, the RO should schedule him for a VA orthopedic examination.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange worksheets for ankle disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and disabling extent of his chronic right ankle strain.  A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

5.  The AMC/RO should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the remaining claims.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


